UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02781 Templeton Funds (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/16 Item 1. Schedule of Investments. TEMPLETON FUNDS Statement of Investments, November 30, 2016 (unaudited) Templeton Foreign Fund Industry Shares Value Common Stocks 97.7% Australia 1.7% Origin Energy Ltd Oil, Gas & Consumable Fuels 11,708,710 $ 51,345,093 a WorleyParsons Ltd Energy Equipment & Services 7,578,500 48,395,259 99,740,352 Belgium 0.6% UCB SA Pharmaceuticals 510,760 32,857,118 Canada 6.6% Barrick Gold Corp Metals & Mining 4,632,000 69,572,640 Cenovus Energy Inc Oil, Gas & Consumable Fuels 3,994,550 61,781,818 a Eldorado Gold Corp Metals & Mining 1,272,034 3,504,748 Ensign Energy Services Inc Energy Equipment & Services 4,367,130 29,886,011 a Precision Drilling Corp Energy Equipment & Services 12,891,690 68,351,205 Silver Wheaton Corp Metals & Mining 4,767,020 86,756,995 Suncor Energy Inc Oil, Gas & Consumable Fuels 2,178,450 69,397,640 389,251,057 China 10.3% a Baidu Inc., ADR Internet Software & Services 572,520 95,582,214 China Life Insurance Co. Ltd., H Insurance 16,563,800 48,154,616 China Mobile Ltd Wireless Telecommunication Services 3,555,180 38,798,949 China Telecom Corp. Ltd., H Diversified Telecommunication Services 141,009,292 68,172,685 GCL-Poly Energy Holdings Ltd Semiconductors & Semiconductor Equipment 439,270,790 58,897,529 Haier Electronics Group Co. Ltd Household Durables 18,014,350 30,052,754 Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels 37,947,050 27,739,107 Shandong Weigao Group Medical Polymer Co. Ltd., H Health Care Equipment & Supplies 15,583,300 10,768,510 Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services 20,602,590 51,529,384 Sinopec Engineering Group Co. Ltd Construction & Engineering 63,037,660 54,451,054 Sinopharm Group Co. Ltd Health Care Providers & Services 9,780,530 45,645,962 a Trina Solar Ltd., ADR Semiconductors & Semiconductor Equipment 7,937,275 74,689,758 604,482,522 France 7.7% AXA SA Insurance 3,399,272 80,084,649 BNP Paribas SA Banks 2,346,383 136,221,239 Cie Generale des Etablissements Michelin, B Auto Components 459,290 49,162,308 Sanofi Pharmaceuticals 1,216,115 98,093,507 Societe Generale SA Banks 662,686 28,503,438 Total SA, B Oil, Gas & Consumable Fuels 1,284,760 61,210,215 453,275,356 Germany 6.1% Bayer AG Pharmaceuticals 603,300 56,642,436 Deutsche Lufthansa AG Airlines 2,663,630 34,510,135 Gerresheimer AG Life Sciences Tools & Services 732,810 53,471,113 a innogy SE Multi-Utilities 1,144,740 40,417,605 Merck KGaA Pharmaceuticals 574,214 57,532,503 a MorphoSys AG Life Sciences Tools & Services 599,760 26,696,276 Siemens AG Industrial Conglomerates 578,612 65,368,503 Telefonica Deutschland Holding AG Diversified Telecommunication Services 6,102,780 23,943,522 358,582,093 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Industry Shares Value Common Stocks (continued) India 0.7% Hero Motocorp Ltd Automobiles 604,070 $ 27,886,434 Jain Irrigation Systems Ltd Machinery 11,693,050 15,319,121 43,205,555 Israel 1.9% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 2,899,970 109,328,869 Italy 3.0% Eni SpA Oil, Gas & Consumable Fuels 5,061,480 70,485,013 Tenaris SA Energy Equipment & Services 3,915,640 62,537,412 UniCredit SpA Banks 19,930,207 42,708,750 175,731,175 Japan 6.7% Kirin Holdings Co. Ltd Beverages 1,815,600 29,583,969 Konica Minolta Inc Technology Hardware, Storage & Peripherals 2,585,320 24,685,607 Nissan Motor Co. Ltd Automobiles 12,482,750 115,315,222 SoftBank Group Corp Wireless Telecommunication Services 2,054,180 120,558,354 Sumitomo Metal Mining Co. Ltd Metals & Mining 749,900 10,019,212 Sumitomo Rubber Industries Ltd Auto Components 2,769,620 45,746,620 Toyota Motor Corp Automobiles 785,430 45,663,656 391,572,640 Mexico 0.4% Industrias Penoles SA Metals & Mining 1,006,622 21,612,594 Netherlands 6.7% Aegon NV Insurance 20,335,525 103,404,521 Flow Traders Capital Markets 623,741 19,751,896 ING Groep NV Banks 4,785,728 65,174,099 a QIAGEN NV Life Sciences Tools & Services 3,163,680 87,342,209 SBM Offshore NV Energy Equipment & Services 8,299,044 119,748,370 395,421,095 Norway 1.3% Telenor ASA Diversified Telecommunication Services 3,325,406 49,126,137 Yara International ASA. Chemicals 697,740 25,810,206 74,936,343 Singapore 1.1% United Overseas Bank Ltd Banks 4,349,430 61,933,140 South Africa 0.5% a Petra Diamonds Ltd Metals & Mining 13,821,880 28,491,297 South Korea 11.7% Hana Financial Group Inc Banks 5,124,730 139,918,873 Hyundai Mobis Co. Ltd Auto Components 349,890 73,986,965 Hyundai Motor Co Automobiles 373,420 42,176,792 KB Financial Group Inc Banks 3,585,807 128,201,568 Korea Investment Holdings Co. Ltd Capital Markets 959,840 32,645,678 Posco Daewoo Corp Trading Companies & Distributors 2,450,900 55,468,591 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 145,364 215,538,788 687,937,255 Sweden 0.6% Getinge AB, B Health Care Equipment & Supplies 2,344,245 35,842,393 |2 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Industry Shares Value Common Stocks (continued) Switzerland 5.9% ABB Ltd Electrical Equipment 3,463,220 $ 70,579,245 a Basilea Pharmaceutica AG Biotechnology 218,890 14,769,208 Credit Suisse Group AG Capital Markets 3,554,739 47,270,651 GAM Holding AG. Capital Markets 1,840,950 17,998,469 a Glencore PLC Metals & Mining 13,778,310 48,134,313 Roche Holding AG. Pharmaceuticals 396,760 88,468,075 UBS Group AG Capital Markets 3,731,690 59,350,278 346,570,239 Taiwan 1.2% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 4,497,350 32,599,697 Quanta Computer Inc Technology Hardware, Storage & Peripherals 19,250,680 35,804,565 68,404,262 Thailand 1.1% Bangkok Bank PCL, NVDR. Banks 8,809,790 38,485,781 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 10,708,510 24,739,627 63,225,408 United Kingdom 16.2% Aberdeen Asset Management PLC Capital Markets 4,540,490 15,220,377 Aviva PLC. Insurance 9,469,294 52,943,544 BAE Systems PLC. Aerospace & Defense 10,089,230 75,780,754 Barclays PLC Banks 30,810,410 83,222,081 BP PLC Oil, Gas & Consumable Fuels 24,559,940 141,141,083 b Carillion PLC. Construction & Engineering 10,221,100 31,552,275 HSBC Holdings PLC Banks 12,457,080 98,972,520 Johnson Matthey PLC Chemicals 1,155,686 45,245,155 Kingfisher PLC Specialty Retail 6,644,184 29,344,537 Petrofac Ltd Energy Equipment & Services 7,904,160 78,548,430 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 4,839,820 128,246,513 a Standard Chartered PLC Banks 11,423,265 91,601,781 a Subsea 7 SA Energy Equipment & Services 3,345,878 39,055,642 Vodafone Group PLC Wireless Telecommunication Services 14,817,375 35,936,599 946,811,291 United States 5.7% Apple Inc Technology Hardware, Storage & Peripherals 487,420 53,869,658 Citigroup Inc Banks 907,160 51,154,752 Eli Lilly & Co Pharmaceuticals 407,130 27,326,566 Halliburton Co Energy Equipment & Services 1,389,340 73,760,061 Oracle Corp Software 1,523,970 61,248,354 a Stillwater Mining Co Metals & Mining 4,287,250 64,437,368 331,796,759 Total Common Stocks (Cost $5,825,234,893) 5,721,008,813 |3 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign Fund (continued) Principal Amount* Value Short Term Investments 2.7% Time Deposits 2.2% Australia 1.0% National Australia Bank, 0.29%, 12/01/16. $ 57,000,000 $ 57,000,000 United States 1.2% Bank of Montreal, 0.25%, 12/01/16 30,000,000 30,000,000 Royal Bank of Canada, 0.30%, 12/01/16 43,300,000 43,300,000 73,300,000 Total Time Deposits (Cost $130,300,000) 130,300,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $30,325,343) 0.5% Money Market Funds 0.5% United States 0.5% a,c Institutional Fiduciary Trust Money Market Portfolio 30,325,343 30,325,343 Total Investments (Cost $5,985,860,236) % 5,881,634,156 Other Assets, less Liabilities (0.4)% (23,564,443 ) Net Assets 100.0% $ 5,858,069,713 *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b A portion or all of the security is on loan at November 30, 2016. c See Note 7 regarding investments in affiliated management investment companies. |4 TEMPLETON FUNDS Statement of Investments, November 30, 2016 (unaudited) Templeton World Fund Industry Shares Value Common Stocks 92.7% Canada 0.8% Suncor Energy Inc Oil, Gas & Consumable Fuels 1,157,014 $ 36,858,336 China 2.6% China Life Insurance Co. Ltd., H Insurance 11,080,000 32,212,001 China Telecom Corp. Ltd., H Diversified Telecommunication Services 65,743,000 31,784,266 a GCL-Poly Energy Holdings Ltd Semiconductors & Semiconductor Equipment 207,148,000 27,774,451 Kunlun Energy Co. Ltd Oil, Gas & Consumable Fuels 34,333,100 25,097,328 116,868,046 France 5.6% AXA SA Insurance 1,649,890 38,870,341 BNP Paribas SA Banks 1,783,120 103,520,532 Sanofi Pharmaceuticals 1,004,300 81,008,219 Total SA, B Oil, Gas & Consumable Fuels 692,090 32,973,456 256,372,548 Germany 5.5% Deutsche Lufthansa AG Airlines 5,959,200 77,207,720 b innogy SE Multi-Utilities 1,347,900 47,590,623 Merck KGaA Pharmaceuticals 419,790 42,060,224 Metro AG Food & Staples Retailing 981,551 29,329,784 Siemens AG Industrial Conglomerates 488,390 55,175,701 251,364,052 India 0.3% Hero Motocorp Ltd Automobiles 259,190 11,965,310 Ireland 1.1% CRH PLC Construction Materials 1,505,176 50,240,366 Israel 2.2% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 2,639,604 99,513,071 Italy 1.9% Eni SpA Oil, Gas & Consumable Fuels 5,225,004 72,762,211 UniCredit SpA Banks 6,520,215 13,972,270 86,734,481 Japan 4.2% Nissan Motor Co. Ltd Automobiles 8,499,390 78,517,077 Panasonic Corp Household Durables 3,596,000 36,599,869 SoftBank Group Corp Wireless Telecommunication Services 1,035,440 60,769,232 b Toshiba Corp Industrial Conglomerates 4,085,100 15,188,078 191,074,256 Netherlands 3.6% Aegon NV Insurance 9,025,302 45,892,940 Akzo Nobel NV Chemicals 281,760 17,546,279 ING Groep NV Banks 3,596,652 48,980,752 b QIAGEN NV Life Sciences Tools & Services 1,170,061 32,302,797 SBM Offshore NV Energy Equipment & Services 1,306,962 18,858,385 163,581,153 Norway 0.9% Telenor ASA Diversified Telecommunication Services 2,656,020 39,237,315 Portugal 0.7% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 2,427,350 32,838,032 Quarterly Statement of Investments | See Notes to Statements of Investments. | 5 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Industry Shares Value Common Stocks (continued) Russia 0.3% MMC Norilsk Nickel PJSC, ADR Metals & Mining 773,066 $ 12,972,048 Singapore 1.6% DBS Group Holdings Ltd Banks 3,301,396 40,422,437 Singapore Telecommunications Ltd Diversified Telecommunication Services 12,278,421 32,380,389 72,802,826 South Korea 7.0% Hana Financial Group Inc Banks 1,857,147 50,705,094 Hyundai Motor Co Automobiles 559,046 63,142,753 KB Financial Group Inc Banks 1,876,166 67,077,627 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 93,426 138,527,605 319,453,079 Spain 0.6% Telefonica SA Diversified Telecommunication Services 3,599,916 29,956,878 Sweden 0.8% Ericsson, B Communications Equipment 7,473,150 38,484,048 Switzerland 4.8% ABB Ltd Electrical Equipment 1,244,840 25,369,416 Credit Suisse Group AG Capital Markets 4,381,917 58,270,402 b Glencore PLC Metals & Mining 14,649,550 51,177,976 Roche Holding AG. Pharmaceuticals 324,842 72,432,066 UBS Group AG Capital Markets 792,200 12,599,463 219,849,323 Thailand 0.1% Bangkok Bank PCL, fgn Banks 947,350 4,191,579 Turkey 0.1% b Turkcell Iletisim Hizmetleri AS Wireless Telecommunication Services 2,180,372 5,730,223 United Kingdom 14.2% Aviva PLC. Insurance 8,118,486 45,391,074 BAE Systems PLC. Aerospace & Defense 7,500,379 56,335,754 Barclays PLC Banks 19,312,022 52,163,755 BP PLC Oil, Gas & Consumable Fuels 12,943,416 74,383,233 a Carillion PLC. Construction & Engineering 5,841,290 18,031,913 HSBC Holdings PLC Banks 7,560,090 60,065,534 Kingfisher PLC Specialty Retail 8,447,399 37,308,571 Petrofac Ltd Energy Equipment & Services 2,175,180 21,616,083 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 82,455 2,089,509 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 4,355,867 115,422,630 b Serco Group PLC Commercial Services & Supplies 6,031,120 10,033,154 Sky PLC Media 4,953,344 48,387,971 b Standard Chartered PLC Banks 5,509,596 44,180,784 b Tesco PLC Food & Staples Retailing 9,124,952 23,819,954 Vodafone Group PLC Wireless Telecommunication Services 15,876,979 38,506,458 647,736,377 United States 33.8% b Allergan PLC Pharmaceuticals 339,190 65,904,617 Ally Financial Inc Consumer Finance 793,660 15,412,877 b Alphabet Inc., A Internet Software & Services 76,390 59,269,473 American International Group Inc Insurance 1,180,295 74,748,082 Amgen Inc Biotechnology 754,830 108,748,358 |6 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Industry Shares Value Common Stocks (continued) United States (continued) Apache Corp Oil, Gas & Consumable Fuels 692,430 $ 45,665,759 Apple Inc Technology Hardware, Storage & Peripherals 445,130 49,195,768 Capital One Financial Corp Consumer Finance 626,450 52,646,858 b Celgene Corp Biotechnology 108,980 12,915,220 Cisco Systems Inc Communications Equipment 829,862 24,746,485 Citigroup Inc Banks 1,853,890 104,540,857 Comcast Corp., A Media 1,363,969 94,809,485 ConocoPhillips Oil, Gas & Consumable Fuels 271,940 13,194,529 Devon Energy Corp Oil, Gas & Consumable Fuels 566,710 27,389,094 Eli Lilly & Co Pharmaceuticals 590,270 39,618,922 b First Solar Inc Semiconductors & Semiconductor Equipment 891,120 27,018,758 Gilead Sciences Inc Biotechnology 709,890 52,318,893 Halliburton Co Energy Equipment & Services 1,024,520 54,391,767 Hewlett Packard Enterprise Co Technology Hardware, Storage & Peripherals 2,312,330 55,033,454 JPMorgan Chase & Co Banks 993,884 79,679,680 b Knowles Corp Electronic Equipment, Instruments & Components 2,785,470 44,651,084 Medtronic PLC Health Care Equipment & Supplies 516,690 37,723,537 b Michael Kors Holdings Ltd Textiles, Apparel & Luxury Goods 25,740 1,196,653 Microsoft Corp Software 1,664,440 100,299,154 Morgan Stanley. Capital Markets 703,500 29,096,760 b Navistar International Corp Machinery 1,933,970 59,488,917 b NetScout Systems Inc Communications Equipment 283,574 8,847,509 Oracle Corp Software 1,678,681 67,466,189 SunTrust Banks Inc Banks 1,481,690 76,973,796 Tiffany & Co Specialty Retail 300,833 24,812,706 Twenty-First Century Fox Inc., A Media 1,247,052 35,054,632 1,542,859,873 Total Common Stocks (Cost $3,737,564,438) 4,230,683,220 Principal Amount* Corporate Bonds (Cost $45,840,338) 1.1% United States 1.1% c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 Oil, Gas & Consumable Fuels 48,948,000 50,783,550 Mortgage-Backed Securities (Cost $827,956) 0.0% † United States 0.0% † FHLMC, 5.50%, 12/01/35 840,032 940,841 Total Investments before Short Term Investments (Cost $3,784,232,732) 4,282,407,611 Short Term Investments 3.4% Time Deposits 3.1% Australia 1.5% National Australia Bank, 0.29%, 12/01/16. $ 67,000,000 67,000,000 |7 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Principal Amount* Value Time Deposits (continued) United States 1.6% Bank of Montreal, 0.25%, 12/01/16 $ 34,000,000 $ 34,000,000 Royal Bank of Canada, 0.30%, 12/01/16 40,500,000 40,500,000 74,500,000 Total Time Deposits (Cost $141,500,000) 141,500,000 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $14,360,817) 0.3% Money Market Funds 0.3% United States 0.3% b,d Institutional Fiduciary Trust Money Market Portfolio 14,360,817 14,360,817 Total Investments (Cost $3,940,093,549) % 4,438,268,428 Other Assets, less Liabilities 2.8% 128,260,050 Net Assets 100.0% $ 4,566,528,478 † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a A portion or all of the security is on loan at November 30, 2016. b Non-income producing. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. d See Note 7 regarding investments in affiliated management investment companies. |8 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) At November 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts British Pound BOFA Buy 5,210,836 $ 6,467,674 1/05/17 $ 57,923 $ — British Pound BOFA Sell 103,056,859 132,853,689 1/05/17 3,794,249 — British Pound BOFA Sell 10,477,347 12,985,100 1/05/17 — (135,817 ) British Pound GSCO Buy 5,210,836 6,468,732 1/05/17 56,866 — British Pound GSCO Sell 103,053,646 132,866,550 1/05/17 3,811,134 — British Pound GSCO Sell 10,476,544 12,985,100 1/05/17 — (134,812 ) British Pound HSBK Buy 5,210,836 6,468,497 1/05/17 57,100 — British Pound HSBK Sell 10,478,108 12,985,100 1/05/17 — (136,770 ) British Pound HSBK Sell 103,031,960 132,833,954 1/05/17 3,805,696 — British Pound MSCO Buy 5,210,836 6,467,676 1/05/17 57,921 — British Pound MSCO Sell 10,475,051 12,985,100 1/05/17 — (132,943 ) British Pound MSCO Sell 103,036,521 132,822,319 1/05/17 3,788,348 — British Pound UBSW Buy 5,210,836 6,467,658 1/05/17 57,939 — British Pound UBSW Sell 10,474,879 12,985,100 1/05/17 — (132,727 ) British Pound UBSW Sell 103,034,931 132,794,510 1/05/17 3,762,531 — Canadian Dollar BOFA Buy 305,955 228,586 1/05/17 — (653 ) Canadian Dollar BOFA Sell 9,429,045 7,183,793 1/05/17 159,243 — Canadian Dollar GSCO Buy 305,955 228,611 1/05/17 — (678 ) Canadian Dollar GSCO Sell 9,430,726 7,187,975 1/05/17 162,173 — Canadian Dollar HSBK Buy 305,955 228,611 1/05/17 — (678 ) Canadian Dollar HSBK Sell 9,429,106 7,186,743 1/05/17 162,147 — Canadian Dollar MSCO Buy 305,955 228,612 1/05/17 — (678 ) Canadian Dollar MSCO Sell 9,428,964 7,188,272 1/05/17 163,784 — Canadian Dollar UBSW Buy 305,955 228,615 1/05/17 — (681 ) Canadian Dollar UBSW Sell 9,428,987 7,187,482 1/05/17 162,975 — Euro BOFA Sell 159,500,101 179,671,211 1/05/17 10,273,564 — Euro GSCO Sell 159,514,509 179,717,624 1/05/17 10,304,675 — Euro HSBK Sell 159,495,305 179,642,449 1/05/17 10,249,897 — Euro MSCO Sell 159,491,824 179,681,919 1/05/17 10,293,064 — Euro UBSW Sell 159,493,495 179,653,541 1/05/17 10,262,911 — Hong Kong Dollar BOFA Sell 170,813,174 22,039,642 1/05/17 12,379 — Hong Kong Dollar GSCO Sell 170,808,793 22,040,050 1/05/17 13,351 — Hong Kong Dollar HSBK Sell 170,805,426 22,040,146 1/05/17 13,882 — Hong Kong Dollar MSCO Sell 170,815,539 22,043,070 1/05/17 15,502 — Hong Kong Dollar UBSW Sell 170,805,025 22,042,560 1/05/17 16,348 — Japanese Yen BOFA Sell 4,289,059,036 42,099,544 1/05/17 4,508,982 — Japanese Yen GSCO Sell 4,289,325,896 42,110,909 1/05/17 4,518,008 — Japanese Yen HSBK Sell 4,288,933,463 42,099,093 1/05/17 4,509,632 — Japanese Yen MSCO Sell 4,288,817,212 42,108,202 1/05/17 4,519,760 — Japanese Yen UBSW Sell 4,288,713,418 42,105,626 1/05/17 4,518,093 — Norwegian Krone BOFA Buy 4,813,546 580,298 1/05/17 — (14,912 ) Norwegian Krone BOFA Sell 70,960,090 8,900,976 1/05/17 566,183 — Norwegian Krone GSCO Buy 4,813,546 580,377 1/05/17 — (14,990 ) Norwegian Krone GSCO Sell 70,980,523 8,908,645 1/05/17 571,453 — Norwegian Krone HSBK Buy 4,813,546 580,385 1/05/17 — (14,997 ) Norwegian Krone HSBK Sell 70,961,973 8,905,311 1/05/17 570,298 — Norwegian Krone MSCO Buy 4,813,546 580,303 1/05/17 — (14,916 ) Norwegian Krone MSCO Sell 70,954,907 8,903,302 1/05/17 569,119 — |9 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Norwegian Krone UBSW Buy 4,813,546 $ 580,201 1/05/17 $ — $ (14,814 ) Norwegian Krone UBSW Sell 70,962,601 8,909,080 1/05/17 573,992 — Singapore Dollar BOFA Buy 608,132 438,085 1/05/17 — (13,785 ) Singapore Dollar BOFA Sell 19,565,544 14,341,087 1/05/17 690,008 — Singapore Dollar GSCO Buy 608,132 438,105 1/05/17 — (13,805 ) Singapore Dollar GSCO Sell 19,567,165 14,342,800 1/05/17 690,591 — Singapore Dollar HSBK Buy 608,132 438,140 1/05/17 — (13,840 ) Singapore Dollar HSBK Sell 19,562,784 14,339,063 1/05/17 689,911 — Singapore Dollar MSCO Buy 608,132 438,062 1/05/17 — (13,763 ) Singapore Dollar MSCO Sell 19,566,965 14,343,905 1/05/17 691,835 — Singapore Dollar UBSW Buy 608,132 438,116 1/05/17 — (13,816 ) Singapore Dollar UBSW Sell 19,566,949 14,344,219 1/05/17 692,161 — Swedish Krona BOFA Buy 18,832,675 2,136,584 1/05/17 — (89,369 ) Swedish Krona BOFA Sell 86,464,659 10,009,648 1/05/17 610,467 — Swedish Krona GSCO Buy 18,832,675 2,136,731 1/05/17 — (89,517 ) Swedish Krona GSCO Sell 86,472,864 10,015,857 1/05/17 615,785 — Swedish Krona HSBK Buy 18,832,675 2,136,844 1/05/17 — (89,630 ) Swedish Krona HSBK Sell 86,566,100 10,024,748 1/05/17 614,540 — Swedish Krona MSCO Buy 18,832,675 2,136,583 1/05/17 — (89,367 ) Swedish Krona MSCO Sell 86,460,193 10,012,962 1/05/17 614,267 — Swedish Krona UBSW Buy 18,832,675 2,136,535 1/05/17 — (89,321 ) Swedish Krona UBSW Sell 86,457,702 10,012,921 1/05/17 614,497 — Swiss Franc BOFA Buy 3,036,392 3,105,116 1/05/17 — (110,027 ) Swiss Franc BOFA Sell 35,458,604 36,700,551 1/05/17 1,724,280 — Swiss Franc GSCO Buy 3,036,392 3,105,537 1/05/17 — (110,448 ) Swiss Franc GSCO Sell 35,478,256 36,721,271 1/05/17 1,725,616 — Swiss Franc HSBK Buy 3,036,392 3,105,883 1/05/17 — (110,795 ) Swiss Franc HSBK Sell 35,455,336 36,682,361 1/05/17 1,709,314 — Swiss Franc MSCO Buy 3,036,392 3,105,068 1/05/17 — (109,980 ) Swiss Franc MSCO Sell 35,455,130 36,693,249 1/05/17 1,720,404 — Swiss Franc UBSW Buy 3,036,392 3,105,031 1/05/17 — (109,943 ) Swiss Franc UBSW Sell 35,461,580 36,703,251 1/05/17 1,724,044 — Thailand Baht. BOFA Buy 1,687,106 47,313 1/05/17 — (86 ) Thailand Baht. BOFA Sell 30,167,996 870,172 1/05/17 25,670 — Thailand Baht. GSCO Buy 1,687,106 47,551 1/05/17 — (323 ) Thailand Baht. GSCO Sell 30,174,601 869,786 1/05/17 25,098 — Thailand Baht. HSBK Buy 1,687,106 47,535 1/05/17 — (307 ) Thailand Baht. HSBK Sell 30,155,479 869,786 1/05/17 25,634 — Thailand Baht. MSCO Buy 1,687,106 47,304 1/05/17 — (76 ) Thailand Baht. MSCO Sell 30,153,584 870,027 1/05/17 25,928 — Thailand Baht. UBSW Buy 1,687,106 47,514 1/05/17 — (286 ) Thailand Baht. UBSW Sell 30,184,162 871,066 1/05/17 26,110 — South Korean Won BOFA Buy 38,776,091,294 34,965,989 1/06/17 — (2,039,114 ) South Korean Won BOFA Sell 117,119,787,951 105,971,578 1/06/17 6,518,838 — South Korean Won GSCO Buy 2,405,904,846 2,125,358 1/06/17 — (82,374 ) South Korean Won GSCO Sell 70,402,903,727 63,718,163 1/06/17 3,935,254 — South Korean Won HSBK Buy 2,405,904,846 2,125,358 1/06/17 — (82,374 ) South Korean Won HSBK Sell 68,185,831,911 61,718,163 1/06/17 3,817,890 — South Korean Won MSCO Buy 2,405,904,846 2,124,232 1/06/17 — (81,248 ) South Korean Won MSCO Sell 62,660,830,554 56,718,163 1/06/17 3,509,466 — |10 TEMPLETON FUNDS STATEMENT OF INVESTMENTS (UNAUDITED) Templeton World Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) South Korean Won UBSW Buy 11,498,451,458 $ 10,336,815 1/06/17 $ — $ (572,858 ) South Korean Won UBSW Sell 81,418,089,635 73,718,163 1/06/17 4,581,665 — Total Forward Exchange Contracts $ 134,560,395 $ (4,677,518 ) Net unrealized appreciation (depreciation) $ 129,882,877 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |11 TEMPLETON FUNDS Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of two separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |12 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds’ investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. |13 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The following funds have invested in derivatives during the period. Templeton World Fund - Forwards 4. INCOME TAXES At November 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Foreign World Fund Fund Cost of investments $ 6,030,745,215 $ 3,948,270,730 Unrealized appreciation $ 681,987,917 $ 983,250,955 Unrealized depreciation (831,098,976 ) (493,253,257 ) Net unrealized appreciation (depreciation) $ (149,111,059 ) $ 489,997,698 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended November 30, 2016, certain or all Funds held investments in “affiliated companies” as follows: Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Capital Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Templeton Foreign Fund Non-Controlled Affiliates Precision Drilling Corp 16,116,920 — (3,225,230 ) 12,891,690 $— a $— $ (6,553,317 ) a As of November 30, 2016, no longer an affiliate. |14 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended November 30, 2016, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Templeton Foreign Fund Institutional Fiduciary Trust Money Market Portfolio 22,955,688 95,397,295 (88,027,640 ) 30,325,343 $ 30,325,343 $ – $ – 0.2 % Non-Controlled Affiliates Templeton World Fund Institutional Fiduciary Trust Money Market Portfolio 14,993,600 39,091,953 (39,724,736 ) 14,360,817 $ 14,360,817 $ – $ – 0.1 % 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Trust’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2016, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Foreign Fund Assets: Investments in Securities: Equity Investments a,b $ 5,721,008,813 $ — $ — $ 5,721,008,813 Short Term Investments 30,325,343 130,300,000 — 160,625,343 Total Investments in Securities $ 5,751,334,156 $ 130,300,000 $ — $ 5,881,634,156 |15 TEMPLETON FUNDS NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 8. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Templeton World Fund Assets: Investments in Securities: Equity Investments a,b $ 4,230,683,220 $ — $ — $ 4,230,683,220 Corporate Bonds — 50,783,550 — 50,783,550 Mortgage-Backed Securities — 940,841 — 940,841 Short Term Investments 14,360,817 141,500,000 — 155,860,817 Total Investments in Securities $ 4,245,044,037 $ 193,224,391 $ — $ 4,438,268,428 Other Financial Instruments: Forward Exchange Contracts $ — $ 134,560,395 $ — $ 134,560,395 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 4,677,518 $ — $ 4,677,518 a Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Counterparty Selected Portfolio BOFA Bank of America Corp. ADR American Depositary Receipt GSCO Goldman Sachs Group, Inc. FHLMC Federal Home Loan Mortgage Corp. HSBK HSBC Bank PLC MSCO Morgan Stanley and Co., Inc. UBSW UBS AG For additional information on the Funds’ significant accounting policies, please refer to the Funds’ most recent semiannual or annual shareholder report. |16 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Funds By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 26, 2017 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date January 26, 2017
